Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to the American Peace Commissioners, 29 May 1783
From: Willink, Wilhem & Jan,Staphorst, Nicholas & Jacob van,La Lande & Fynje, De
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          
            Gentlemen
            Amsterdam 29 May 1783.
          
          We observe by the favour of your Excellencies most honour’d letter of 22 Inst. that Mr.
            Grand has laid before your Excs. a state of the Affairs of the United States under his
            Care; and that the Dispositions made upon him are Such, that therefore your Excs. advise
            us to remit to Mr. Grand on account of Said States a sum of half a Million Livres
            Tournois, if the Cash in our hands, compared with the Drafts made upon us will allow
            it.
          We take the liberty in answer to this, to assure your Excs. that we would be very Sorry
            to observe, that the Drafts for Congres might Suffer a disappointment any where, and
            that we would gladly contribute to prevent such a misfortune, but we are obliged in the
            present Case to represent to your Excs. that it is impossible
            for us to make the Comparison which your Excs. mention, because we know that there are
            at least running 22 bills from Mr. Morris upon us, of which we don’t know the Amount,
            Since we got not his advise, and Since the letters are not offered for acceptance. This
            we know by the numbers of the bills which we already accepted, being from No. 1 till 27
            together f. 150000. and No. 50 of f. 100,000—. We want also to know the Amount of the No. 28 till 49, which may be
            presented every moment, and as soon as we will be informed about it, we promise to make
            that Comparison, and to write again to your Excellencies, if the State of the Cash in
            our hands will permit us to comply with your advise. For we beg your Excs. to observe,
            by the Amount of the bill No. 50, that there is sometimes opportunity for large bills,
            and consequently it is quite impossible to make any Supposition upon the whole Amount of
            22 bills, and we should be sorry in case
            by paying out a Sum of £500/m [500,000 l.t.], for which we
            have no proper authority, we should be in want for the payment of those Drafts, as may
            be made upon us in consequence of the informations, which Congress might have received
            about the Success of the Loan. We beg to consider this and to let us know in answer to
            this your advise, how in such a case we should do, without displeasing our
            principals?
          We hope that, after having considered what we have mentioned, your Excellencies will
            justify us, if we Should wish to be excused from complying with their advise.
          However since it comes from so respectable a society, we think we could do it either
            for the whole Sum of £500,000 or part of it upon the following two Conditions.
          1°. That your Excs. in your respective Qualities should properly Authorize us to
            furnish that Sum to Mr. Grand, out of the Stock of Money of the United States in our
            hands, and be guarant for the approbation of Congres. It is our humble opinion that your Excs. can better do this, then we, who are
            not so good informed about the particulars of the Affairs of the United States, and of
            their concerns as your Excellencies.
          2°. That Mr. Grand should give his Engagement to us, that in case the Dispositions of
            Congress upon us should exceed the Amount of the Cash in our hands, and we also should
            want a restitution of the money remitted to him, he in that case will pay our drafts
            upon him for that purpose, on account of the United states.
          If your Excellencies think it convenient to do the matter upon this footing, we beg to
            let us know in answer to this your resolution, and against what time Mr. Grand should
            wish to receive the remittances.
          With much respect, we have the honour to be Gentlemen of your Excellencies, the most
            humble and obedt. Servts
          
            Wilhem & Jan WillinkNics. & Jacob
              VAN
              Staphorst.DE
                LA
              Lande & FYNJE  
          
            To Their Excellencÿs Mr. John Adams Esqr. Mr. B Franklin Esqr. Mr.
              John Jay Esqr. Mr. Henry Laurens Esqr. Ministers Plenipotentiares of the United States
              of America Paris
        
         
          Endorsed by John Adams: Messrs Willinks
            & Co to the Ministers for Peace.
        